DETAILED ACTION
This Office action is in response to the RCE filed 1 October 2021. Claims 1, 2, 7-10, 21, 22, 27-30, and 41-48 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 October 2021 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 1, 2, 7-10, 21, 22, 27-30, and 41-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For the independent claims, these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential features, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a step relating 
For the independent claims, it is not clear what is meant by “at least one SSB that has different timing sequences in any two of the correspondences” or how this relates to the remainder of the claim. The disclosure teaches that each SSB has a respective correspondence, but this claim language appears to require multiple correspondences for at least one SSB.
For the independent claims, the relationship between an SSB and a correspondence is not clear. The wording “each of the plurality of correspondences is a respective mapping of a plurality of synchronization signal blocks (SSBs) and timing sequences of the plurality of SSBs in a first cycle” seems to indicate that a correspondence may map multiple SSBs to multiple timing sequences, but the disclosure teaches that each SSB has a respective correspondence. 
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 10, 21, 22, 27, 30, 41, 42, 44-46, and 48, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0176067) in view of Wang et al. (US 2019/0268056).
For Claims 1 and 21, Luo teaches a signal transmission method, executed by a terminal device comprising an input interface and a processor (see paragraphs 42-43: processor, transmit/receive hardware), the method comprising: 
receiving an indication from a network device, wherein the indication indicates a first correspondence of a plurality of correspondences (see paragraphs 85-87: anchor SSB includes a 
determining a timing sequence of each of the plurality of SSBs in the first cycle based on the first correspondence (see paragraphs 78, 89); and 
receiving each of the plurality of SSBs based on the timing sequence of the respective SSB in the first cycle (see paragraphs 73, 89(, 
wherein the timing sequence of each of the plurality of SSBs is a time-domain resource taken by the respective SSB (see paragraphs 75, 85), and 
wherein a time length of the first cycle is equal to a transmission cycle of one of the plurality of SSBs (see paragraph 73: SS burst periodicity). 
Though Luo does teach that the anchor SSB comprises a distinctive feature for determining relative positions of other SSBs, Luo as applied above is not explicit as to, but Wang teaches receiving indication information from a network device (see paragraphs 45, 49, 51).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide an indication as in Wang when implementing the method of Luo. The motivation would be to ensure the terminal device is able to appropriately interpret the distinctive feature of the anchor SSB.
For Claims 41 and 45, Luo teaches a signal transmission method, executed by a network device comprising an output interface (see paragraph 41: base station, processor, transmit/receive hardware), the method comprising: 

sending each of the plurality of SSBs to the terminal device based on the timing sequence of the respective SSB in the first cycle (see paragraphs 73, 89), 
wherein the timing sequence of each of the plurality of SSBs is a time-domain resource taken by the respective SSB (see paragraphs 75, 85), and 
wherein a time length of the first cycle is equal to a transmission cycle of one of the plurality of SSBs (see paragraph 73: SS burst periodicity).
Though Luo does teach that the anchor SSB comprises a distinctive feature for determining relative positions of other SSBs, Luo as applied above is not explicit as to, but Wang teaches receiving indication information from a network device (see paragraphs 45, 49, 51).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide an indication as in Wang when implementing the method of Luo. The motivation would be to ensure the terminal device is able to appropriately interpret the distinctive feature of the anchor SSB.
For Claims 2, 22, 42, and 46, Luo further teaches the method, wherein the plurality of SSBs are SSBs of a same cell (see paragraph 78: base station, ss burst structure: one cell), and 

For Claims 7 and 27, Luo as applied above is not explicit as to, but Wang teaches the method, wherein the indication information is carried in at least one of a broadcast message, a system message, RRC signaling, media access control (MAC) control element (CE) signaling, or downlink control information (DCI) (see paragraphs 45, 49, 51).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide an indication as in Wang when implementing the method of Luo. The motivation would be to ensure the terminal device is able to appropriately interpret the distinctive feature of the anchor SSB.
	For Claims 10, 30, 44, and 48, Luo further teaches the method, wherein each of the plurality of SSBs at least comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (see paragraphs 72, 85).  

Claims 8, 9, 28, 29, 43, and 47, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2018/0176067) and Wang et al. (US 2019/0268056) as applied to claims 1, 21, 41, and 45 above, and further in view of Yokomakura et a. (US 2019/0373570).
For Claims 8, 28, 43, and 47, the references as applied above are not explicit as to, but Yokomakura teaches the method, wherein receiving indication information from the network device comprises: receiving the indication information from the network device on a primary carrier (see paragraphs 33, 120: LTE, NR, primary cell).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use carriers as in Yokomakura when implementing the method of Luo in a known type of 
For Claims 9 and 29, the references as applied above are not explicit as to, but Yokomakura teaches the method, wherein the primary carrier is a carrier in a New Radio (NR) or a Long Term Evolution (LTE) system (see paragraphs 33, 120: LTE, NR).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use carriers as in Yokomakura when implementing the method of Luo in a known type of network (see Luo, paragraph 26). One of ordinary skill would have been able to do so with the reasonably predictable result of maintaining compatibility with known networks.

Response to Arguments
The amendment filed 1 October 2021 has been entered.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims. However, the amendments have resulted in new rejections under 35 USC 112.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in light of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2019/0319699) teaches a system in which a UE determines the SSB burst structure to determine timing. Chou et al. (US 2018/0192384) teaches a system in which TRPs provide SSB timing configuration information to a UE.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        10/22/2021

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466